Citation Nr: 1028590	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  09-00 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for blindness in the left 
eye. 

2.  Entitlement to service connection for diabetes.

3.  Entitlement to service connection for a back condition.


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran had confirmed active service from July 1972 to 
January 1973 and from October 1974 to February 1975; he also 
apparently had a period of some type of service from 1976 to 
1977, but no official verification of that service is associated 
with the claims file.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks entitlement to service connection for blindness 
in the left eye, diabetes, and a back condition.  The Veteran 
contends that these conditions were caused by his active service.

Prior to addressing the merits of the Veteran's claims for 
service connection, the Board finds that additional development 
of the evidence is required.

The Veteran has confirmed service with the Army from July 1972 to 
January 1973, and the claims file contains service treatment 
records dated in 1972 to 1973.  An official separation document 
confirms that the Veteran served with the Marines from October 
1974 to February 1975, but there are no service treatment records 
for that period associated with the claims file.  Service 
treatment records dated from 1976 to 1977 are associated with the 
claims file, but there is no DD 214 which verifies what type of 
service the Veteran had during the period represented by the 
treatment records dated in 1976 to 1977.  The response from the 
National Personnel Records Center noted only that the Veteran had 
service from July 1972 to January 1973.

Upon remand the RO/AMC must verify any unconfirmed periods of 
service with the Army, Marines, or other branch of service 
including Reserve or National Guard service.  After the Veteran's 
periods of service have been confirmed, obtain any outstanding 
service treatment records for all confirmed periods of service, 
including treatment records from the Marines for October 1974 
through February 1975.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the records 
are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 
2009); 38 C.F.R. § 3.159(c)(1) (2009).  In addition to service 
treatment records, the RO/AMC should also obtain service 
personnel records for all verified periods of the Veteran's 
active service.

Accordingly, the case is REMANDED to the RO/AMC for the following 
action:

1.  Use all available resources, to include 
the assistance of the NPRC or other agencies 
as appropriate, to confirm all periods of the 
Veteran's service.  NPRC should obtain 
service treatment records, service clinical 
records, separately-file personnel records, 
Uniform Code of Military Justice, separately-
filed records of psychiatric evaluation or 
treatment, or any other record available for 
the Veteran for each period of service, to 
include July 1972 to January 1973 (Army), 
October 1974 to February 1975 (Marines), and 
1976 to 1977 (apparently, Army).  Thereafter, 
acquire all outstanding service treatment and 
personnel records from all applicable 
branches of service. 
 
2.  The AMC should then readjudicate the 
Veteran's claims.  If a benefit sought on 
appeal remains denied, the Veteran should be 
provided a supplemental statement of the case 
and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


